Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed July 6, 2022. Claims 93-116 are currently pending. Claims 93, 99, 103, 104, 111, 113 and 115 have been amended filed on 7/6/2022. No claims were canceled or newly added. 
Therefore, claims 93-116 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application filed on September 16, 2019 is a divisional of U.S. Application 14/890,241 filed on November, 10, 2015 (Now U.S. Patent 10,471,099) which is  a 35 U.S.C. 371 national stage filing of International Application No. PCT/US14/37554, filed May 9, 2014.  Applicants’ claim for the benefit of a prior-filed application parent provisional application 61/822,071, filed on May 10, 2013 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Thus, the earliest possible priority for the instant application is May 10, 2013. 
Response to arguments
Withdrawn objections in response to Applicants’ arguments or amendments
                                  Cross-Reference to Related Application
 In response to Applicant’s amendment of the specification to reflect the status of the now U. S. Patent No. 10,471,099, the objection to the specification has been withdrawn.
Claim Rejections - 35 USC § 112(a) written description 
In view of Applicants’ disclosure at paragraph [0091] of the published application providing support for delivery of nucleic acid or proteins by various delivery methods in addition to recombinant vectors, such as protoplast fusion, lipofection, cell microinjection, the rejection of claims 93-116 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.
Maintained Rejections in response to Applicants’ arguments or amendments
Double Patenting 
Claims 93-116 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 10,260,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of 10,260,038 in view of Hyde et al. (US 8,211,656 B2, of record IDS filed on 01/17/2017; of record).
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Claim Rejections - 35 USC § 112
Claims 99-110, 115 and 116  remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 99 remains indefinite because of the recitation “wherein the first sortaggable surface fusion protein is conjugated to a first polypeptide of interest” because it is unclear whether the above limitation is intended to be directed to a series of steps where the first sortaggable surface fusion protein comprising an extracellular N-terminus and a first peptide which is either N-terminal oligoglycine or N-terminal oligoalanine fused to the first type I red blood cell transmembrane protein, for example, is further conjugated to a first polypeptide of interest via a sortase leading to the formation of a fusion protein comprising an extracellular N-terminus linked to a first peptide and a peptide of interest via a LPXT link. It should be recognized that 
    PNG
    media_image1.png
    319
    595
    media_image1.png
    Greyscale
the claims are directed to a genetically engineered enucleated red blood cell, which comprises on the surface a first sortaggable surface fusion protein comprising a first type I red blood cell transmembrane protein or a first type II red blood cell transmembrane protein; and a first peptide. However, the claim appears to be also claiming a method of conjugating a first polypeptide of interests to said first type II red blood cell transmembrane protein; and a first peptide. See M.P.E.P. 2173.0S(p). Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
Claims 100-110 are indefinite insofar as they depend from claim 99. 
Claim 115 remains indefinite because of the recitation “wherein the first sortaggable surface fusion protein is conjugated to a second polypeptide of interest” because it is unclear whether the above limitation is intended to be directed to a series of steps where the second sortaggable surface fusion protein comprising an extracellular N-terminus and a second peptide which is either N-terminal oligoglycine or N-terminal oligoalanine fused to the first type I red blood cell transmembrane protein, for example, is further conjugated to a second polypeptide of interest via a sortase leading to the formation of a fusion protein comprising an extracellular N-terminus linked to a first peptide and a peptide of interest via a LPXT link. It should be recognized that the claims are directed to a genetically engineered enucleated red blood cell, (i) a first sortaggable surface fusion protein comprising a first type I red blood cell transmembrane protein or a first type II red blood cell transmembrane protein; and a first peptide and (ii) a second sortaggable surface fusion protein comprising a first type I red blood cell transmembrane protein or a first type II red blood cell transmembrane protein; and a second peptide. However, the claim appears to be also claiming a method of conjugating a second polypeptide of interests. See M.P.E.P. 2173.0S(p).
Claim 116 is indefinite insofar as they depend from claim 115.
Response to Applicants’ Arguments as they apply to rejection of claims 99-110, 115 and 116  under 35 USC § 112, second paragraph
At page 9 of the remarks filed on July 6, 2022, Applicants argue that claims 99 and 115 have been to specify how the relevant components of the claimed genetically engineered enucleated red blood cells are conjugated to one another. Such is not persuasive for the reasons stated in the paragraph above.
New grounds of rejection
Claim interpretation 
Claim 93 has been amended to recite: genetically engineered enucleated red blood cell, which comprises on the surface a first sortaggable surface fusion protein comprising a first type I red blood cell transmembrane protein or a first type II red blood cell transmembrane protein; and a first peptide, wherein the first type I red blood cell transmembrane protein and the first type II red blood cell transmembrane protein are claimed in the alternative. Thus, the enucleated red blood cell requires one of the following two structures:

    PNG
    media_image2.png
    226
    618
    media_image2.png
    Greyscale

                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 93-110 are rejected under 35 U.S.C. 103(a) as being unpatentable over Popp et al. (Angew. Chem. Int. Ed. 50:5024-5032 (published online April 27, 2011) in view of Hyde et al. (US 8,211,656 B2, of record IDS filed on 01/17/2017) . This is a new rejection necessitated by amendment of the claims in the response filed 7/6/2022.
The applied reference has the same inventive entity as the instant Application, Hidde L. Ploegh, but the publication date (2011) is greater than one year before the earliest priority date of the instant Application (currently May 10, 2013) and is applied under U.S.C. 102(a)(1).  Therefore, the applied reference cannot be overcome with any declarations or showings.  See generally MPEP § 717.02.

    PNG
    media_image3.png
    816
    358
    media_image3.png
    Greyscale

 Regarding claims 93, 96, 98  and 99, Popp et al., discloses C-Terminal labeling using sortase A and the sortase recognition motif LPXTG for the preparation of target proteins (page 5025; Figure 1). Moreover, Popp et al teaches recombinant expressed proteins that are produced as fusion proteins containing either a hexahistidine tag (top) or a biotin acceptor peptide (bottom) followed by the catalytic core of sortase, the LPXTG tag, and the protein of interest (page 5029; Figure 3). Popp et al states, “The C-terminal labeling technique is particularly useful for the study of type II membrane proteins embedded in the living mammalian cell  membrane. Type II membrane proteins have C termini that are exposed to extracellular space and thus are excellent candidates for sortase-mediated labeling.” (page 5026; col. 2, last paragraph). In relation to C-terminal labeling, Popp et al., teaches that “only that the LPXTG motif be solvent exposed and usually results in high yields of the desired transpeptidation product” (page 5026; col. 2). 
 Popp does not teach that the living mammalian cell is an enucleated red blood cell.
Before the effective filing date of the claimed Hyde discloses a genetically engineered enucleated blood cell.
It would have been prima facie obvious for one of ordinary skill in the art  to engineer  an enucleated blood cell  comprising a Type II membrane protein having C termini that are exposed to extracellular space comprising LPXTG motif to conjugate a first polypeptide of interest with a reasonable expectation of success. Thus the combined teachings of Popp and Hyde render obvious the claimed invention.
Regarding claims 94 and 95, the combined teachings of  Popp and Hyde render obvious 93. Additionally, Popp et al. teach site-specific N-terminal labeling schemes using sortase A and Hyde discloses a type I transmembrane protein including glycophorin (column 21, lines 65-66). It would have been prima facie obvious for one of ordinary skill in the art  to engineer  an enucleated blood cell  comprising a Type I membrane protein having N termini that are exposed to extracellular space.
Regarding claims 96 and 97, the combined teachings of  Popp and Hyde render obvious 93. Additionally, Hyde discloses a type II red blood cell transmembrane protein, e.g., Kell blood group glycoprotein (type II red blood cell transmembrane protein); (column 22, line 1),
Regarding claims 100 -110, the combined teachings of  Popp and Hyde render obvious 99. The selection of various polypeptides of interest as recited in claims 100-110 would have been obvious to one of ordinary skill in the art absent any evidence of unexpected results.
 Conclusion
Claims 93-116 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633